ORDER
The records of the office of the Clerk of the Supreme Court show that on November 15, 1989, John Walston Dunn, Jr. was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to the Supreme Court of South Carolina, dated March 9, 1998, John Walston Dunn, Jr. submitted his resignation from the South Carolina Bar. His letter is made a part of this order.
IT IS THEREFORE, ORDERED that John Walston Dunn, Jr. shall, within fifteen (15) days of the issuance of this order, deliver to the Clerk of the Supreme Court his certificate to practice law in this State.
In addition, John Walston Dunn, Jr. shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
John Walston Dunn, Jr. shall file an affidavit with the Clerk of the Supreme Court, within fifteen (15) days of the Issuance of this order, showing that he has fully complied with the provisions of this order. The resignation of John Walston Dunn, Jr. shall be effective upon full compliance with this order. His name shall then be removed from the roll of attorneys.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.
*414ATTACHMENT
John Walston Dunn, Jr.
Post Office Box 6229
Hilton Head Island, South Carolina 29938
(803) 686-4601
March 9, 1998
The Honorable Clyde N. Davis, Jr.
Clerk of the South Carolina Supreme Court
Post Office Box 11330
Columbia SC 29211
Re: Resigning from the S.C. Bar
Dear Mr. Davis:
Please accept this letter as my resignation from membership in the South Carolina Bar. I am no longer practicing law and I do not intend to practice law in the future.
Please do not hesitate to contact me with any questions or concerns or if anything further is required of me.
Sincerely,
/s/ J W Dunn Jr.
John Walston Dunn, Jr.